Citation Nr: 1120708	
Decision Date: 05/27/11    Archive Date: 06/06/11	

DOCKET NO.  07-37 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) disability evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the VARO in Waco, Texas, that confirmed and continued a noncompensable disability evaluation for the Veteran's right ear hearing loss.  


FINDING OF FACT

On VA audiometric examination in July 2007, the right ear had an average decibel loss of 49 with a speech recognition score of 88 percent (level II).  Service connection is not in effect for left ear disability (level I).  


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence to support a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating a claim.  As part of the notice, VA is to specifically inform the claimant and his representative of what portion, if any, of the evidence is to be provided by the claimant and what part, if any, VA will attempt to obtain on behalf of the claimant.  For an increased compensation issue, 38 U.S.C.A. § 5103(a) requires at a minimum that the Secretary notify the claimant that to substantiate a claim, the claimant must provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 33 Vet. App. 27 (2008).  

This decision has since been overturned with respect to the requirement that notice be provided on the impact of a disability on the Veteran's daily life, and also as for the requirement that specific information on alternative diagnostic codes be provided in certain circumstances.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2008.  That letter fully addressed all notice elements and provided the Veteran with information with regard to evaluation of hearing impairment and how VA determines the disability rating to be assigned for the disability at issue.  Accordingly, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board. 

With regard to the duty to assist the Veteran in the development of his claim, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Service treatment records have been obtained and reviewed.  Also, VA outpatient records have been obtained and associated with the claims file.  Additionally, the report of a VA audiometric examination accorded the Veteran in July 2007 has been obtained and reviewed.  The examiner interviewed the Veteran, reported his findings, and reached conclusions based on his examination.  The Board, therefore, finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




Pertinent Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted, separate evaluations can be assigned for separate periods of time based on facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2008).  A disability may require reevaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The Board determines that in the instant case the Veteran's disability has not significantly changed and a uniform rating is warranted during the time period addressed in this decision.  

The Veteran's service-connected hearing loss disability of the right ear has been rated by the RO under the provisions of Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(f) if impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of level I.

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone threshold at any of four specified frequencies, 1,000, 2,000, 3,000, and 4,000 Hertz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  

Table VI, "Numeric Designation of Hearing Impairment Based on Pure Tone Threshold Average and Speech Discrimination," is used to determine the Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluation for Hearing Impairment" is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under these provisions, when the pure tone threshold at each of the four specific frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

The pertinent evidence of record includes the report of audiometric testing accorded the Veteran by VA in February 2007.  It showed an average decibel loss in the right ear of 53 and speech discrimination of 100 percent. 

The Veteran was accorded another audiologic examination by a VA audiologist in July 2007.  It was noted that he used a hearing aid in the right ear.  Pure tone thresholds in the right ear showed a 40-decibel loss at 1,000 Hertz, a 30-decibel loss at 2,000 Hertz, a 55-decibel loss at 3,000 Hertz, and a 70-decibel loss at 4,000 Hertz.  The average decibel loss was 49.  Speech discrimination was recorded as 88 percent for each ear.  Table VI indicates a numeric designation of II for the right ear.  As noted above, since the Veteran is not service connected for the left ear, he will be assigned a designation of I for that ear under the provisions of 38 C.F.R. § 4.85(f).  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a noncompensable evaluation.  

Subsequent pertinent evidence includes the report of an audiological assessment of the Veteran at a VA audiology clinic in May 2008.  At that time it was stated the Veteran had a mild to moderate conductive hearing loss in the right ear with a severe loss noted at 8,000 Hertz.  The examining audiologist commented that compared to the results obtained in February 2008, hearing had improved from 10 to 25 decibels between 2,000 to 4,000 Hertz, but had decreased 15 decibels at 500 Hertz on the right ear.  She noted the Veteran would be expected to have some difficulty understanding speech in difficult listening situations, such as in the presence of background noise or when he could not see speakers' faces.  The Veteran was advised that he should speak with someone in the clinic about hearing aid use.  If he believed the hearing aid was no longer necessary, he was to return it.  

In view of the foregoing, the Board finds that the audiometric examination results support a zero percent rating for the Veteran's right ear hearing loss.  Although the Veteran and his representative assert that his hearing loss is worse than evaluated, the medical evidence prepared by a skilled neutral professional is more probative.  The Board notes that the Veteran's assertions that his hearing is less than optimal are indeed credible.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  As noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  In this case, the numeric designations produce a zero percent disability evaluation.  38 C.F.R. Part 4, Code 6100.  Furthermore, the Board notes that the Veteran does not exhibit the exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing do not show pure tone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  Accordingly, the zero percent rating currently assigned accurately reflects the degree of the Veteran's service-connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Code 6100.

Based on the foregoing, the claim for a compensable rating for hearing loss involving the right ear must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, and the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation and its governing norms.  If the disability picture meets a second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the Board finds that the record reflects the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the hearing loss in the right ear would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extraschedular consideration is not in order.  


ORDER

A compensable disability rating for hearing loss involving the right ear is denied.


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


